
 
EXHIBIT 10.1
 
STEWARDSHIP FINANCIAL CORPORATION
2010 STOCK INCENTIVE PLAN




1.           Establishment, Purpose and Types of Awards


Stewardship Financial Corporation, a New Jersey corporation (the “Company”),
hereby establishes the Stewardship Financial Corporation 2010 STOCK INCENTIVE
PLAN (the “Plan”).  The purpose of the Plan is to promote the long-term growth
and profitability of the Company by (i) providing key people with incentives to
improve stockholder value and to contribute to the growth and financial success
of the Company, and (ii) enabling the Company to attract, retain and reward the
best-available persons.


The Plan permits the granting of stock options (including incentive stock
options qualifying under Internal Revenue Code section 422 and nonqualified
stock options), stock appreciation rights, restricted or unrestricted stock
awards, phantom stock, performance awards, other stock-based awards, or any
combination of the foregoing.


2.           Definitions


Under this Plan, except where the context otherwise indicates, the following
definitions apply:


(a)           “Affiliate” shall mean any entity, whether now or hereafter
existing, which controls, is controlled by, or is under common control with, the
Company (including, but not limited to, joint ventures, limited liability
companies, and partnerships).  For this purpose, “control” shall mean ownership
of 50% or more of the total combined voting power or value of all classes of
stock or interests of the entity.


(b)           “Award” shall mean any stock option, stock appreciation right,
stock award, phantom stock award, performance award, or other stock-based award.


(c)           “Board” shall mean the Board of Directors of the Company.


(d)           “Change in Control” means:  (i) the acquisition (other than from
the Company) by any Person, as defined in this Section 2(d), of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) of 50% or more of (A) the then outstanding
shares of the securities of the Company, or (B) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Stock”); (ii) the closing of a sale
or other conveyance of all or substantially all of the assets of the Company; or
(iii) the effective time of any merger, share exchange, consolidation, or other
business combination of the Company if immediately after such transaction
persons who hold a majority of the outstanding voting securities entitled to
vote generally in the election of directors of the surviving entity (or the
entity owning 100% of such surviving entity) are not persons who, immediately
prior to such transaction, held the Company Voting Stock; provided, however,
that a Change in Control shall not include a public offering of capital stock of
the Company.  For purposes of this Section 2(d), a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended, other than: employee benefit
plans sponsored or maintained by the Company and corporations controlled by the
Company.

 
 

--------------------------------------------------------------------------------

 



(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any regulations promulgated thereunder.


(f)           “Common Stock” shall mean shares of common stock of the Company,
no par value per share.


(g)           “Fair Market Value” shall mean, with respect to a share of the
Company’s Common Stock for any purpose on a particular date, the value
determined by the Administrator in good faith.  However, if the Common Stock is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and listed for trading on a national exchange or market, “Fair
Market Value” shall mean, as applicable, (i) either the closing price or the
average of the high and low sale price on the relevant date, as determined in
the Administrator’s discretion, quoted on the New York Stock Exchange, the
American Stock Exchange, or the Nasdaq National Market; (ii) the last sale price
on the relevant date quoted on the Nasdaq SmallCap Market; (iii) the average of
the high bid and low asked prices on the relevant date quoted on the Nasdaq OTC
Bulletin Board Service or by the National Quotation Bureau, Inc. or a comparable
service as determined in the Administrator’s discretion; or (iv) if the Common
Stock is not quoted by any of the above, the average of the closing bid and
asked prices on the relevant date furnished by a professional market maker for
the Common Stock, or by such other source, selected by the Administrator.  If no
public trading of the Common Stock occurs on the relevant date, then Fair Market
Value shall be determined as of the next preceding date on which trading of the
Common Stock does occur.  For all purposes under this Plan, the term “relevant
date” as used in this Section 2(g) shall mean either the date as of which Fair
Market Value is to be determined or the next preceding date on which public
trading of the Common Stock occurs, as determined in the Administrator’s
discretion.


(h)           “Grant Agreement” shall mean a written document memorializing the
terms and conditions of an Award granted pursuant to the Plan and shall
incorporate the terms of the Plan.


3.           Administration


(a)           Administration of the Plan.  The Plan shall be administered by the
Board, subject to the recommendations of the Compensation Committee of the Board
or such committee or committees as may be appointed by the Board from time to
time (the “Committee”) (the Board hereinafter referred to as the
“Administrator”).  The Committee shall make recommendations to the Administrator
with respect to the matters assigned to the Administrator under the Plan,
including specifically Sections 5 through 7 of the Plan.


(b)           Powers of the Administrator.  The Administrator shall have all the
powers vested in it by the terms of the Plan, such powers to include authority,
in its sole and absolute discretion, to grant Awards under the Plan, prescribe
Grant Agreements evidencing such Awards and establish programs for granting
Awards.

 
 

--------------------------------------------------------------------------------

 



The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:  (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 7(d) of the Plan, any modification that
would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (vi) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company; and
(vii) establish objectives and conditions, if any, for earning Awards and
determining whether Awards will be paid after the end of a performance period.


The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan and to adopt and interpret such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable.


(c)           Non-Uniform Determinations.  The Administrator’s determinations
under the Plan (including without limitation, determinations of the persons to
receive Awards, the form, amount and timing of such Awards, the terms and
provisions of such Awards and the Grant Agreements evidencing such Awards) need
not be uniform and may be made by the Administrator selectively among persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.


(d)           Limited Liability.  To the maximum extent permitted by law, no
member of the Administrator shall be liable for any action taken or decision
made in good faith relating to the Plan or any Award thereunder.


(e)           Indemnification.  To the maximum extent permitted by law and by
the Company's charter and by-laws, the members of the Administrator shall be
indemnified by the Company in respect of all their activities under the Plan.


(f)           Effect of Administrator’s Decision.  All actions taken and
decisions and determinations made by the Administrator on all matters relating
to the Plan pursuant to the powers vested in it hereunder shall be in the
Administrator’s sole and absolute discretion and shall be conclusive and binding
on all parties concerned, including the Company, its stockholders, any
participants in the Plan and any other employee, consultant, or director of the
Company, and their respective successors in interest.

 
 

--------------------------------------------------------------------------------

 



4.           Shares Available for the Plan


Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of 200,000 shares of Common Stock.  The Company
shall reserve such number of shares for Awards under the Plan, subject to
adjustments as provided in Section 7(d) of the Plan.  If any Award, or portion
of an Award, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
as to any shares, or if any shares of Common Stock are surrendered to the
Company in connection with any Award (whether or not such surrendered shares
were acquired pursuant to any Award), or if any shares are withheld by the
Company, the shares subject to such Award and the surrendered and withheld
shares shall thereafter be available for further Awards under the Plan;
provided, however, that any such shares that are surrendered to or withheld by
the Company in connection with any Award or that are otherwise forfeited after
issuance shall not be available for purchase pursuant to incentive stock options
intended to qualify under Code section 422.


5.           Participation


Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the
Administrator from time to time. The Administrator may also grant Awards to
individuals in connection with hiring, retention or otherwise, prior to the date
the individual first performs services for the Company or an Affiliate.


6.           Awards


The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan.  Awards may be granted individually or in tandem with
other types of Awards.  All Awards are subject to the terms and conditions
provided in the Grant Agreement.  The Administrator may permit or require a
recipient of an Award to defer such individual’s receipt of the payment of cash
or the delivery of Common Stock that would otherwise be due to such individual
by virtue of the exercise of, payment of, or lapse or waiver of restrictions
respecting, any Award.  If any such payment deferral is required or permitted,
the Administrator shall, in its sole discretion, establish rules and procedures
for such payment deferrals.


(a)           Stock Options.  The Administrator may from time to time grant to
eligible participants Awards of incentive stock options as that term is defined
in Code section 422 or nonqualified stock options; provided, however, that
Awards of incentive stock options shall be limited to employees of the Company
or of any current or hereafter existing “parent corporation” or “subsidiary
corporation,” as defined in Code sections 424(e) and (f), respectively, of the
Company.  Options intended to qualify as incentive stock options under Code
section 422 must have an exercise price at least equal to Fair Market Value on
the date of grant and may not be exercisable by their terms more than ten years
after the date such option is granted; provided, however, that the exercise
price per share of any option granted to a person who owns or is deemed to own
more than 10% of the total combined voting power of all classes of stock of the
Company or any subsidiary or parent corporation shall not be less than 110% of
Fair Market Value on the date of grant and such option may not be exercisable
after five years from the date of grant.  Nonqualified stock options may be
granted only with an exercise price at least equal to  Fair Market Value except
to the extent that the Administrator determines that  Section 409A of the Code
permits an exercise price below Fair Market Value without adverse tax
consequences to the recipient of such option.  The Grant Agreement for any
option shall state whether an option is intended to be an incentive stock option
or a nonqualified option.  In the absence of  such a statement, the option shall
be a nonqualified option.  The Administrator shall determine whether options are
to be settled in whole or part in cash, shares of Common Stock, or other
property, and may in its discretion permit “cashless exercises” and “net
exercises” pursuant to such procedures as may be established by the
Administrator.  The Administrator may permit the exercise of options with
respect to shares of Common Stock that have not yet vested.  To the extent that
an option is exercised for unvested option shares, such shares shall be subject
to repurchase by the Company, on terms to be determined by the Administrator, if
the participant’s employment by the Company terminates before the option shares
are fully vested.

 
 

--------------------------------------------------------------------------------

 



(b)           Stock Appreciation Rights.  The Administrator may from time to
time grant to eligible participants Awards of Stock Appreciation Rights
(“SAR”).  An SAR entitles the grantee to receive, subject to the provisions of
the Plan and the Grant Agreement, a payment having an aggregate value equal to
the product of (i) the excess of (A) the Fair Market Value on the exercise date
of one share of Common Stock over (B) the base price per share specified in the
Grant Agreement (which shall be at least equal to the Fair Market Value of the
share on the date of grant, except to the extent that the Administrator
determines that  Section 409A of the Code permits a base price below Fair Market
Value without adverse tax consequences to the recipient of such award.), times
(ii) the number of shares specified by the SAR, or portion thereof, which is
exercised.  Payment by the Company of the amount receivable upon any exercise of
an SAR may be made by the delivery of Common Stock or cash, or any combination
of Common Stock and cash, as determined in the sole discretion of the
Administrator.  If upon settlement of the exercise of an SAR a grantee is to
receive a portion of such payment in shares of Common Stock, the number of
shares shall be determined by dividing such portion by the Fair Market Value of
a share of Common Stock on the exercise date.  No fractional shares shall be
used for such payment and the Administrator shall determine whether cash shall
be given in lieu of such fractional shares or whether such fractional shares
shall be eliminated.


(c)           Stock Awards.  The Administrator may from time to time grant
restricted or unrestricted stock Awards to eligible participants in such
amounts, on such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine.  A stock Award may be paid in Common Stock, in cash, or in a
combination of Common Stock and cash, as determined in the sole discretion of
the Administrator.


(d)           Phantom Stock.  The Administrator may from time to time grant
Awards to eligible participants denominated in stock-equivalent units (“phantom
stock”) in such amounts and on such terms and conditions as it shall
determine.  Phantom stock units granted to a participant shall be credited to a
bookkeeping reserve account solely for accounting purposes and shall not require
a segregation of any of the Company’s assets.  An Award of phantom stock may be
settled in Common Stock, in cash, or in a combination of Common Stock and cash,
as determined in the sole discretion of the Administrator.  Except as otherwise
provided in the applicable Grant Agreement, the grantee shall not have the
rights of a stockholder with respect to any shares of Common Stock represented
by a phantom stock unit solely as a result of the grant of a phantom stock unit
to the grantee.

 
 

--------------------------------------------------------------------------------

 



(e)           Performance Awards.  The Administrator may, in its discretion,
grant performance awards which become payable on account of attainment of one or
more performance goals established by the Administrator.  Performance awards may
be paid by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the
Administrator.  Performance goals established by the Administrator may be based
on the Company’s or an Affiliate's operating income or one or more other
business criteria selected by the Administrator that apply to an individual or
group of individuals, a business unit, or the Company or an Affiliate as a
whole, over such performance period as the Administrator may designate.


(f)           Other Stock-Based Awards.  The Administrator may from time to time
grant other stock-based awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall
determine.  Other stock-based awards may be denominated in cash, in Common Stock
or other securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator.


7.           Miscellaneous


(a)           Withholding of Taxes.  Grantees and holders of Awards shall pay to
the Company or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability.  The Company or its Affiliate may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the grantee or holder of an Award.  In the event that payment to the Company or
its Affiliate of such tax obligations is made in shares of Common Stock, such
shares shall be valued at Fair Market Value on the applicable date for such
purposes.


(b)           Loans.  At the discretion of the Administrator, the Company or its
Affiliate may make or guarantee loans to grantees to assist grantees in
exercising Awards and satisfying any withholding tax obligations.


(c)           Transferability.  Except as otherwise determined by the
Administrator, and in any event in the case of an incentive stock option or a
stock appreciation right granted with respect to an incentive stock option, no
Award granted under the Plan shall be transferable by a grantee otherwise than
by will or the laws of descent and distribution.  Unless otherwise determined by
the Administrator in accord with the provisions of the immediately preceding
sentence, an Award may be exercised during the lifetime of the grantee, only by
the grantee or, during the period the grantee is under a legal disability, by
the grantee’s guardian or legal representative.

 
 

--------------------------------------------------------------------------------

 



(d)           Adjustments for Corporate Transactions and Other Events.
 
(i)           Stock Dividend, Stock Split and Reverse Stock Split.  In the event
of a stock dividend of, or stock split or reverse stock split affecting, the
Common Stock, (A) the maximum number of shares of such Common Stock as to which
Awards may be granted under this Plan, as provided in Section 4 of the Plan, and
(B) the number of shares covered by and the exercise price and other terms of
outstanding Awards, shall, without further action of the Board, be adjusted to
reflect such event unless the Board determines, at the time it approves such
stock dividend, stock split or reverse stock split, that no such adjustment
shall be made.  The Administrator may make adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to outstanding Awards as a result of the stock dividend, stock split or
reverse stock split.
 
(ii)           Non-Change in Control Transactions.  Except with respect to the
transactions set forth in Section 7(d)(i), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Administrator, in its discretion and without the
consent of the holders of the Awards, shall make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, as provided in Section 4 of the
Plan; and (B) any adjustments in outstanding Awards, including but not limited
to modifying the number, kind and price of securities subject to Awards.
 
(iii)           Change in Control Transactions.  In the event of any transaction
resulting in a Change in Control of the Company, outstanding stock options and
SARs under this Plan will terminate upon the effective time of such Change in
Control unless provision is made in connection with the transaction for the
continuation or assumption of such Awards by, or for the substitution of the
equivalent awards of, the surviving or successor entity or a parent thereof.  In
the event of such termination, the holders of stock options and SARs under the
Plan will be permitted, for a period of at least twenty days prior to the
effective time of the Change in Control, to exercise all portions of such Awards
that are then exercisable or which become exercisable upon or prior to the
effective time of the Change in Control;  provided, however, that any such
exercise of any portion of such an Award which becomes exercisable as a result
of such Change in Control shall be deemed to occur immediately prior to the
effective time of such Change in Control.
 
(iv)           Pooling of Interests Transactions.  In connection with any
business combination authorized by the Board, the Administrator, in its sole
discretion and without the consent of the holders of the Awards, may make any
modifications to any Awards, including but not limited to cancellation,
forfeiture, surrender or other termination of the Awards, in whole or in part,
regardless of the vested status of the Award, but solely to the extent necessary
to facilitate the compliance of such transaction with requirements for treatment
as a pooling of interests transaction for accounting purposes under generally
accepted accounting principles.
 
(v)           Unusual or Nonrecurring Events.  The Administrator is authorized
to make, in its discretion and without the consent of holders of Awards,
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events affecting the Company, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the
Administrator determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.
 

 
 

--------------------------------------------------------------------------------

 



 
(e)           Substitution of Awards in Mergers and Acquisitions.  Awards may be
granted under the Plan from time to time in substitution for Awards held by
employees, officers, consultants or directors of entities who become or are
about to become employees, officers, consultants or directors of the Company or
an Affiliate as the result of a merger or consolidation of the employing entity
with the Company or an Affiliate, or the acquisition by the Company or an
Affiliate of the assets or stock of the employing entity.  The terms and
conditions of any substitute Awards so granted may vary from the terms and
conditions set forth herein to the extent that the Administrator deems
appropriate at the time of grant to conform the substitute Awards to the
provisions of the awards for which they are substituted.


(f)           Other Agreements.  As a condition precedent to the grant of any
Award under the Plan, the exercise pursuant to such an Award, or to the delivery
of certificates for shares issued pursuant to any Award, the Administrator may
require the grantee or the grantee’s successor or permitted transferee, as the
case may be, to become a party to a stock restriction agreement, shareholders’
agreement, voting trust agreement or other agreements regarding the Common Stock
of the Company in such form(s) as the Administrator may determine from time to
time.


(g)           Termination, Amendment and Modification of the Plan.  The Board
may terminate, amend or modify the Plan or any portion thereof at any time.


(h)           Non-Guarantee of Employment or Service.  Nothing in the Plan or in
any Grant Agreement thereunder shall confer any right on an individual to
continue in the service of the Company or shall interfere in any way with the
right of the Company to terminate such service at any time with or without cause
or notice.


(i)           Compliance with Securities Laws; Listing and Registration.  If at
any time the Administrator determines that the delivery of Common Stock under
the Plan is or may be unlawful under the laws of any applicable jurisdiction, or
federal or state securities laws, the right to exercise an Award or receive
shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery is lawful.  The Company shall have
no obligation to effect any registration or qualification of the Common Stock
under federal or state laws.


The Company may require that a grantee, as a condition to exercise of an Award,
and as a condition to the delivery of any share certificate, make such written
representations (including representations to the effect that such person will
not dispose of the Common Stock so acquired in violation of federal or state
securities laws) and furnish such information as may, in the opinion of counsel
for the Company, be appropriate to permit the Company to issue the Common Stock
in compliance with applicable federal and state securities laws.  The stock
certificates for any shares of Common Stock issued pursuant to this Plan may
bear a legend restricting transferability of the shares of Common Stock unless
such shares are registered or an exemption from registration is available under
the Securities Act of 1933, as amended, and applicable state securities laws.

 
 

--------------------------------------------------------------------------------

 



(j)           Compliance with Treasury Department Regulation Under
EESA/TARP.  If at any time the Administrator determines that the delivery of
Common Stock is or may be unlawful under the Emergency Economic Stabilization
Act of 2008, or regulation thereunder (“EESA”), the right to exercise an award,
receive shares, or dispose of shares shall be suspended until the Administrator
determines that such exercise, receipt or disposition is lawful and
unrestricted.  To the extent required by EESA, any shares of Common Stock
awarded hereunder shall not be vested and deliverable until and unless any
amount owed by the Company under the United States Treasury’s Capital Purchase
Program has been fully repaid.  Further, any Performance Award or other award
under the Plan shall be subject to forfeiture and/or repayment to the extent
that such award is restricted under EESA and the Administrator determines that
such participant is both among the employees whose awards are subject to
forfeiture or repayment and has knowingly engaged in providing inaccurate
information relating to the Company’s financial statements or performance
measures used to calculate such incentive or performance pay.


(k)           Section 409A Savings Provision.  To the extent that the grant,
terms, exercise, issuance of shares or payment of any Award under the Plan would
otherwise cause the Award or payment to be treated as “deferred compensation”,
within the meaning of Section 409A of the Code, or otherwise cause any tax to
become due by reason of Section 409A, such Award shall be deemed and treated as
modified as of the date of grant to the extent necessary to avoid such treatment
as deferred compensation or tax under Section 409A.


(l)           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a grantee or any other
person.  To the extent that any grantee or other person acquires a right to
receive payments from the Company pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company.


(m)           Governing Law.  The validity, construction and effect of the Plan,
of Grant Agreements entered into pursuant to the Plan, and of any rules,
regulations, determinations or decisions made by the Administrator relating to
the Plan or such Grant Agreements, and the rights of any and all persons having
or claiming to have any interest therein or thereunder, shall be determined
exclusively in accordance with applicable federal laws and the laws of the State
of New Jersey, without regard to its conflict of laws principles.


(n)           Effective Date; Termination Date.  The Plan was effective as of
the date on which the Plan was adopted by the Board, subject to approval of the
stockholders within twelve months before or after such date, and shall continue
in effect indefinitely until terminated by the Board.  No Award that is intended
to qualify as an incentive stock option under Code section 422 shall be granted
under the Plan after the close of business on the day immediately preceding the
tenth anniversary of the latest of (i) the effective date of the Plan or
(ii) any date on which the stockholders of the Company approve an increase to
the number of shares of Common Stock that may be issued with respect to Awards
granted under the Plan.  Subject to other applicable provisions of the Plan, all
Awards made under the Plan prior to termination of the Plan shall remain in
effect until such Awards have been satisfied or terminated in accordance with
the Plan and the terms of such Awards.


Date Approved by the Board: February 17, 2010


Date Approved by the Stockholders: May 17, 2010
 
 
 